Case 2:19-cv-00843-JES-NPM Document 74 Filed 05/10/21 Page 1 of 2 PageID 736



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

SOSA ENTERTAINMENT LLC,

            Plaintiff,

v.                                   Case No:   2:19-cv-843-JES-NPM

SPOTIFY AB, a Swedish
corporation, SPOTIFY USA,
INC., a Delaware
corporation, SPOTIFY
LIMITED, a United Kingdom
corporation, SPOTIFY
TECHNOLOGY S.A., a
Luxembourg corporation, and
JAKE P NOCH,

            Defendants/Third
            Party Plaintiffs

JAKE P NOCH and SOSA
ENTERTAINMENT LLC,

      Third Party Defendants.


                                     ORDER

      On March 25, 2021, the Court entered an Order (Doc. #73)

administratively closing the case for a period of time to allow

the parties to submit final documents.          That time has now expired

and   no   stipulated    form   of   final   order   or   judgment   has   been

submitted as to the settled parties.            The Court will otherwise

dismiss the Spotify defendants that were not served or failed to

appear without prejudice.

      Accordingly, it is hereby
Case 2:19-cv-00843-JES-NPM Document 74 Filed 05/10/21 Page 2 of 2 PageID 737



     ORDERED AND ADJUDGED:

     The Clerk of the Court shall enter judgment dismissing the

case with prejudice as to Jake P. Noch, Spotify AB, and Spotify

USA and without prejudice as to Spotify Limited, and Spotify

Technology S.A., terminate all pending matters, and close the file.

     DONE AND ORDERED at Fort Myers, Florida, this           10th   day of

May, 2021.




Copies: Counsel of record




                                     2
